Coulter, J.
So far as the facts can be collected from the paper book, which is somewhat meagre, no error can be perceived in the judgment of the court below. (His honour then stated the proceedings of the plaintiffs below.)
On the 23d July, 1842, B. B. Hart assigned the estate, property, *41and effects, rights, and credits, of H. M. & B. B. Hart to Wharton & Mecke, for the purpose of paying certain creditors, of what description does not appear, nor is there any schedule of the property in the bill of exceptions. But the deed being executed by B. B. Hart, transferred his property, and was intended to transfer the property of H. M. Hart, deceased, no doubt, as the caption states that it is made by Barnet B. Hart, who survived Hyman M. Hart, trading as H. M. & B. B. Hart. It appears there were two firms, that of Hart, Labatt & Co., and H. M. & B. B. Hart. The assignment was clearly void as against the attaching creditors; and it is the product of the assigned property in the hands of the garnishee, which the plaintiff below claims.
We are unable to perceive any reason why he should not have it.
If the property belonged to the firm of H. M. & B. B. Hart, the attaching creditor is entitled, because they were both liable to him for the debt. If it belonged to the firm of Hart, Labatt & Co., that firm was liable for the debt of Grant & Stone. In every aspect in which the case can be viewed, the property, moneys, and effects attached were liable for the debt for which it was seized. And no equity has been made apparent, which 'ought to allow the garnishees, who are the plaintiffs in error, to arrest it in its appropriation to a debt for which it is in process of execution, according to well-established principles of law.
Let the judgment be affirmed.